 RED KAP. A DIVISION OF BLUEl BEI.I.Red Kap, a Division of Blue Bell, Inc. and Interna-tional Ladies' Garment Workers' Union, AFL-CIO.Case 9 CA- 11485September 27, 1978DECISION AND ORDERBY1 MEM1sRS PINEI.I.(), MURPHY, 4A) TRI TS)AI.EOn June 20, 1978, Administrative Law Judge AlvinLieberman issued the attached Decision in this pro-ceeding. Thereafter, the Charging Party filed excep-tions and a supporting brief. and Respondent filed across-exception and answering brief.Pursuant to the provisions of' Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions of the Administrative l.aw Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be. and it hereby is, dismissedin its entirety.' The ('harging Parts) and Respondent have excepted to certain credibilityfindings made by the Administratie L as Judge. It is the Board's establishedpolicy not to overrule an Administratise Lawss Judge's resolutions with re-spect to credibilif. unless the clear preponderance of all of the relevantevidence cons inces us that the resolulions are incorrect. Standard DIr if allProductl. In., 91 NlRB 544 19150l elft I 18 F.2d 362 (C.A 3. 1951 ). Wehave carefulls examined the record aind find no basis to;r reversing his find-ings.DF)1.(ISIONSIAI tMNI I II Illfe ( AS[iAl VlN Ll' I: RH M AN, Administrative L.aw Judge: The hear-ing in this proceeding, with all parties represented. was heldbefore me in Glasgow. Kentuck., on December 22 and 23.1977. and January 4. 1978. on the (General Counsel's coin-plaint dated August 19. 1977,1 and Respondent's answer.The sole issue raised hb the pleadings and litigated at thehearing was whether Respondent violated Section 8(a)(3) ofI'he compl;innt s as isssed puirsuant to a1 chbare ftiled on June 21. 1977.the National Labor Relations Act. as amended,. by dis-charging an employee, Mary Vance.Upon the entire record, upon my observation of the wit-nesses and their demeanor while testifying. and havingtaken into account the arguments made and the briefs sub-mitted.' I make the following:FINDIN(iS o) FA( II. Jt RISDI( 11ONRespondent. a Delaware corporation whose principalcorporate office is located in Nashville. Tennessee, is en-gaged at Tompkinsville, Kentucky. and elsewherea in themanuificture and sale of pants. During the 12 months pre-ceding the issuance of the complaint, a representative pe-riod, respondent sold goods valued at more than $50,000 tocustomers located outside the State of Kentuck,. Accord-ingly, I find that Respondent is engaged in commercewithin the meaning of the Act and that the assertion ofjurisdiction over this matter by the National Labor Rela-tions Board is warranted.11, Till i ABOR O)R(iANIZA' iION IN I'l)International Ladies' Garment Workers' Union. AFI.('10 (herein called the Union). is a labor organizationwithin the meaning of the Act.111 IN IRODI ('TION1This proceeding, as noted above, is solely concerned withRespondent's discharge of Mlar) Vance. Respondent assertsthat Vance was dismissed for cause -her failure to measurepants' waists as required bh specifications for the perform-ance of the job she held. The General Counsel and the(bCharging Party contend' that Respondent's asserted groundfor the termination of Vance's employment is a pretext andthat the real reason for Vance's discharge was her past. andexpected future. activity in support of the Union.1\. I'PREI.IINARY tINI)N;(iS6A. The Qualits Control ProgramRespondent maintains an intensive quality control pro-gram. This program includes. and in large part is imple-2 In pertinent part this section provides:Sec. 8(a It shall he an unfair labor practice lor an employer(3) be discrimination In regard to hire or tenure of employment oran\ term or condition of employment to encourage or discouragemembership in ans labor organizationAlthough all the arguments of the parties and the authorities cited bsthem. whether appearing in their hriel's or made orails at the heanng. masnot he discussed. each has been carefully weighed and considered'Respondent's Tornpkinsille plant is its only facilits involved in this pro-ceeding Unless iotherwise noted all references herein to Respondent's plantrelale to its ompkinssville operatiion' The arguments ot the (;eneral Counsel and the Charging Party beingsimilar. the s ill he referred to hereinafter as the General Counsel's conten-tionsT Ihe purpose ot these findings is to furnish a fra;me of reference withinwhich to consider the facts relating toi Respondent's alleged unfair laborprcatices.238 NLRB No. 85555 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmented by, the final inspection of the pants manufacturedby Respondent.The final inspection procedure is set forth in substantialdetail in written instructions' issued to all employees work-ing as final inspectors, the position held by Mary Vance atthe time of her discharge. Pursuant to these instructionsfinal inspectors are required, among other things, to "mea-sure inseam and waist size [on first] three pairs [of pants]per bundle."'Inspectors use a yardstick to measure the inseam, i.e.. thelength of the trouser leg. They may measure the waist byusing a yardstick or a gauge attached to the tables at whichthey work. Either method is acceptable.B. The Quality ProblemNotwithstanding Respondent's efforts to maintain thequality of its products at a high level, since at least 1973 ithas experienced quality problems. including incorrect waistmeasurements. These have given rise to customers' com-plaints which, in turn, have prompted Respondent's corpo-rate officers to direct its operating officials to make specialefforts to improve product quality.Thus, on August 9, 1973, Respondent's president sent a"memo"' to plant managers recommending that they"make a diligent effort to get ...product lines [that were]below ... acceptable [quality] levels... back on the track."Upon its receipt by Dillard Light. then the manager of theTompkinsville plant, he held a meeting with all final inspec-tors, including Mary Vance, and urged them, as he testified,not to "pass bad quality."Apparently, this meeting did not have the desired effect.Accordingly, on March 20, 1974, Light again met with thefinal inspectors and once more spoke to them about passingbad-quality garments. At this meeting, as appears from acontemporaneous minutel°made by Light, he informedVance and another final inspector, Dean Wilson, that theywere "passing an exceptionally large amount of bad qual-ity."Several days later Respondent's plant managers were in-formed that customers were complaining about improperpants' waist measurements. Because Respondent continuedto receive complaints of this nature from customers anothermeeting of final inspectors, including Vance and Wilson,was held on August 8, 1976. At that time, as disclosed by anidentical writing" placed in the personnel file of each finalinspector, Dennis Malone'2"warned [the final inspectors]about not following the proper method [of inspection]."'3Malone also told the final inspectors that "not following theproper [inspection] method was grounds for dismissal."A few days later it was discovered that Wilson was notfollowing the "proper [inspection] method" in that she was7 Resp. Exhs. I. 2, and 3.The pants examined by final inspectors are delivered to them In bundlescontaining 50 garments.GC. Exh. 7.10 Resp. Exh. 4." G.C. Exhs. 10, I , and 12; Resp. Exh. 21.' Malone has been plant manager since March 1976.' As set forth above, the "proper" inspection method included measuringthe waists and inseams of the first three pairs of pants in each bundle.not measuring pants' waists. For this reason Wilson wasdischarged on August 12, 1976.1'Despite the several meetings attended by final inspectorsand the warning given them, Respondent's quality prob-lems did not abate. In a further attempt to remedy thissituation, Respondent's division manager met with Malone,its plant manager. in May 1977.'" On May 19. some daysafter this conference, the division manager addressed amemorandum' to Malone confirming their "discussion on[the] Q. C. program." Among the items referred to in thememorandum as having been discussed was one dealingwith final inspection. In this regard, the division managerstated that he had asked Malone "to be sure and have peri-odic method checks on inspecting because we have beenpassing too many [critically delective pants] recently andanalysis has shown that some inspectors ..must be by-passing method ...and passing a very high percent ofcriticals."C. The ElectionlsAt a representation election held among employees inRespondent's plant in June 1973, the Union was chosen astheir collective-bargaining representative. A decertificationelection was held in October 1974, and the Union againprevailed. A second decertification election was conductedon December 2, 1976. This time the Union lost and wasdecertified.Mary Vance, whose discharge on June 3. 1977. is allegedin the complaint as having been violative of Section 8(a)(3)of the Act, actively supported the Union. She was theUnion's observer at all three elections. In addition, she dis-tributed union cards, was the Union's chairlady (steward)in the plant, served on the Union's negotiating committee.and handled employee grievances.During the campaign which preceded the first election,employees who supported the Union wore union smocksand buttons. Employees who opposed the Union wore redcaps.Dean Wilson, who, as found above, was discharged onAugust 12, 1976, for failing to measure pants' waists, wasamong those employees wearing red caps. It does not ap-pear that Wilson changed her position i.-cl-a-v the Union atany time before her discharge.D. The ULnions Demi.seBetween the time of the decertification election on De-cember 2, 1976, which the Union lost, and the discharge ofMary Vance on June 3. 1977. there was no union activity inRespondent's plant. The Union. apparently. has suffered acomplete demise. Thus, no union meetings were held: nounion cards were circulated or signed: no union literaturewas distributed: and nothing else was done to revive em-ployee interest in the Union.Nor did employees refrain from engaging in union ac-tivity during this period for fear of reprisal for doing so.'4 As will appear below, during her tenure as an employee of Respondent,Wilson was a highly visible, well known opponent of the Union" All dates subsequently mentioned without stating a year fall within1977.1, Resp. Exh 20.556 RED KAP. A DIVISION OF BLUE BELLRegarding this, the record is devoid of evidence of unionanimus on Respondent's part at any time.E. The Change i, Respondent 's ProductOriginally the pants Respondent manufactured were soldto laundries which, in turn, rented them to industrial con-cerns for use by their employees. In about May 1977. pur-suant to a judgment entered against Respondent in an anti-trust suit, Respondent discontinued making rental pantsand began to manufacture pants for sale to customers whoresold them at retail. Respondent's new product differedfrom its old in only one significant respect: i.e.. they weremade from a different cloth.Because of their unfamiliarity with the new fabric someemployees, who were paid on an incentive basis, expressedthe fear that they would not earn as much in working withthe new cloth as they did in working with the old." To allaythis apprehension, Respondent instituted a program underwhich the wages of employees were maintained at no lessthan their former averages.V\. TIIIl .AI (itli) tI:FAIR i ABOR PRA( I I('FSA. Facts Concerning Respondent's Alleged Vio'll/ion ofSection 8(af(3) oJ the .ActMary Vance had been employed by Respondent formany years as a final inspector. Vance was discharged onJune 3. 1977, assertedly for failing to measure pants'waists." As earlier found. final inspectors in Respondent'splant are required, among other things, to measure, eitherby using a yardstick or a gauge attached to inspection ta-bles, the waists of the first three pairs of pants in each bun-dle of garments delivered to them for examination.The events culminating in Vance's discharge began onMay 26. Wayne Butler. Respondent's final inspection su-pervisor. testified that on that day he noticed that Vancewas not measuring pants' waists in accordance with Re-spondent's inspection procedures:' that upon informingMalone of this, Malone directed him to give Vance a warn-ing on this account: that he did so: and that he also in-formed Vance that if she continued to fail to measure pants'waists "disciplinary action" would have to be taken.Butler testified further that while observing the final in-spection process on June 3, he noticed that Vance wasagain not measuring pants' waists: that he reported this toMalone who instructed him to "observe [Vancel somemore": that upon returning to the final inspection depart-ment he saw that Vance was still not measuring waists: and" The General Counsel argues that Respondent could have anticipatedthat employees' fear of loss of wages resulting from the product changewould cause a resurgence of union activity in its plant."I The complaint alleges that Vance's discharge was violative of Sec8(aX3) 1f the Act.m9 Buller stated that at about the time in question he had "been intormedby [his] boss that [Respondent] had quality problems and [he wasl watchingfor it." In this connection. it will be remembered that during the previousweek Bulter's "boss." Dennis Malone. Respondent's plant manager, hadbeen directed bh his superior "to he sure and have periodic methc d checkson inspecting because analysis has shown that some inspectors mustbe by-passing method ...and passing a vers high percent lof criticallydefective pants]y" (Resp Fxh 20that he again reported this to Malone, who, at the time, wasengaged in conversation with Warren Melton, a mechanicin Respondent's employ.Malone, Respondent's plant manager, testified that afterreceiving Butler's second report he, accompanied by Mel-ton, went to the inspection area: that he and Melton sta-tioned themselves at a point from which they could watchVance as she worked: that he saw Vance finish inspectingthe bundle of pants she was occupied with when they ar-rived, go through a second bundle completely, and start athird: and that "at no time in any manner did [he seeVance] measure the waist on any pant."Melton related that he went with Malone to watchVance; that he saw Vance inspect an entire bundle of pantsand start another: and that he did not see Vance measurethe waists of any pants in the bundle she inspected com-pletely. Later on June 3, at Malone's request, Melton wrotedown what he had seen. In this document20 Melton statedthat he "watched [Vance] pull up a bundle, go completelythrough the bundle and at no time did [hel see her measureany pant waist."Vance testified that "since [being] on ... inspection" shemade "waist measurements with [the gauge]" attached toher inspection table;?' that "at Ino] time [did she] neglect tomeasure the waists of pants": and that during "the periodimmediately preceding [her] discharge [on June 3. she] had... been measuring the waist of [her] pants."Shortly after watching her work on June 3, Malone dis-charged Vance. As Malone stated, he told Vance that hewas doing so because he and Melton "had personally ob-served [her not measuring] any pants land that] the seriousnature of that problem ...called for [her] dismissal."B. Contentions and ('oncluding Findings ConcerningRespondentrs Alleged V'iolationrs o'Section 8(a)(3) of the ActRespondent asserts that Mary Vance was discharged forfailing, on May 26 and June 3, 1977, to measure pants'waists as required by its inspection method. Taking issuewith this asserted ground for Vance's dismissal, the GeneralCounsel argues that Vance always complied with Respon-dent's measurement requirements. This being so, the Gen-eral Counsel's argument continues. the stated reason for thetermination oft Vance's employment is false and that thereal reason must be sought elsewhere. In this regard, theGeneral Counsel states on brief that Vance's discharge was"designed to forestall the reawakened union sympathies of[Respondent's] employees" caused by their fear of reducedearnings in working on Respondent's new product.2" Ac-cordingly. the General Counsel contends that Vance's dis-charge was violative of Section 8(a)(3) of the Act.The keystone of the General Counsel's position isVance's testimony to the effect that she always measuredpants' waists with the gauge attached to her inspection ta-ble and that she did so "dunng the period immediately, pre-2O Resp. Exh 351 As I have found, this is an acceptable method of measunng waists.22 Findings concerning this have already been made. These. In brief reca-pitulation, are that in about Ma) 1977 Respondent began to produce pantsfoIr sale at retail rather than for rental; that some employees were fearful ofreduced earnings because iof their unfamiliarity with the cloth used in thenew product; and that to put their misgivings to rest Respondent maintainedemployees' wages al no less than their former average557 DECISIONS OF NATIONAL LABOR RELATIONS BOARDceding her discharge," which, obviously, would includeMay 26 and June 3. However, whether Vance did. or didnot, measure pants' waists on those days is not, as will beshown, dispositive of the nature of Vance's discharge.I credit Vance's testimony that she never "neglectred] tomeasure the waists of' pants" and that she made waist mea-surements by using the gauge, a proper method, as I havefound, for doing so. I also credit the testimony given byWayne Butler, Respondent's inspection supervisor, that hedid not see Vance measuring waists on May 26 and June 3.I credit, as well, the testimony of' Dennis Malone, Respon-dent's plant manager that he did not on June 3 see Vance"in any manner ... measure the waist on any pant."That the failure of Malone and Butler to see Vance mea-suring pants' waists may have been caused by some ob-struction in their lines of sight, as the General Counsel sug-gests,21is not important. What is important is that based onwhat they saw they concluded that Vance was not measur-ing pants' waists.Taking the conclusions of Malone and Butler into ac-count and considering also my findings concerning the lackof union animus on Respondent's part?24the complete lackof any union activity in the plant between the time of theUnion's decertification on December 2, 1976, and Vance'sdischarge on June 3, 1977, a period of more than 6months?: Respondent's recurrent quality problems, includ-ing incorrect waist measurements: and Respondent's earlierdischarge of Dean Wilson, a visible opponent of the Union,for not measuring pants' waists, it is my opinion thatVance's discharge was not motivated by considerations pro-scribed by Section 8(a)(3) of the Act."Management can discharge for good cause, or badcause, or no cause at all. It has ... complete freedom with2 On brief the General Counsel states that "it is evident from .thearrangement of the tables and [other equipment] that [Malone and Butler]did not see Vance measure the waists of' the pants because it was not possibleto do so from their vantage points."14 the absence of union animus "play[s] an imporlant role ... in ascertain-ing the motive of an employer in [discharging) a union adherent " I ermeeriManu/al(turing (Contpani, 187 Nl RB 888, 891 (1971). See also. to the sameeffect, Dianl Shop of, Was.hington Slate. Inc. 170 NL RB 698. 699 (1968)."2 The General Counsel's argument that the change in Respondent's prod-uct presaged a reawakening of union activity by its employees is too specu-lative to warrant serious considerationbut one specific, definite qualification: it may not dischargewhen the real motivating purpose is to do that which Sec-tion 8(a}(3) forbids.... An unlawful purpose is not lightlyto be inferred. In the choice between lawful and unlawfulmotives, the record taken as a whole must present a sub-stantial basis of' believable evidence pointing toward theunlawful one."26Upon careful analysis, I do not find such a"substantial basis" to be present here.Accordingly, I conclude that Respondent did not violateSection 8(a)(3) or (1) of the Act by discharging Vance. Inas-much as the complaint alleges no other violations of the Actby Respondent my order will provide for its dismissal.Upon the foregoing findings of fact, and upon the entirerecord in this case, I make the following:CO()N( I.USIONS o() LAWI. Respondent is an employer within the meaning of Sec-tion 2(2) of the Act and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent did not engage in unfair labor practiceswithin the meaning of' Section 8(a)(3) or (I) of the Act bydischarging Mary Vance.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following:ORI)ER:'It is ordered that the complaint be, and the same herebyis, dismissed.c ,V 1 R B ', 7 41. :,f (ihi Sr. X oi. ai/ lh ua ( oliumibus Marble 14' ork233 F. 2d 406. 413 ((C.A. 5 1956).27 In the esent no exceptions are filed as provided in Sec. 102.46 1of theRules and Regulations of the National Libor Relations Board, the findings.conclusions. and Order herein shall, as provided in Sec. 102.48 ot the Rulesand Regulations. he adopted bs the Board and become its findings. conclu-sions. and Order, and all objections thereto shall be deemed waived for allpurposes.558